      Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS

CHARLES NUNLEY, individually;                      )
                                                   )
                        Plaintiff,                 )
                                                   )
        vs.                                        )
                                                   )
ROUNDY’S SUPERMARKETS, INC., a                     )
Wisconsin corporation d/b/a MARIANO’S;             )
and FRESH EXPRESS, INC., a Delaware                )
corporation,                                       )
                                                   )
                        Defendants.
                                                   )

                               COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, by and through his attorneys, GARY NEWLAND of

NEWLAND AND NEWLAND and MARLER CLARK, L.L.P., P.S. (pro hac vice pending) and

by this complaint complains of the Defendant ROUNDY’S SUPERMARKETS, INC. d/b/a

MARIANO’S (herein after referred to as “the Defendant”), hereby states, alleges, and complains

as follows:

                                              PARTIES

        1.      Plaintiff Charles Nunley is a resident of Wheaton, DuPage County, Illinois.

Plaintiff resides within the jurisdiction of this Court and is a citizen of the State of Illinois

        2.      At all times relevant to this action, Defendant Roundy’s Supermarkets, Inc., was a

Wisconsin corporation doing business as various grocery stores with locations throughout Illinois

and Wisconsin, with its principal place of business in Milwaukee, WI. Therefore, Roundy’s

Supermarkets, Inc., is a citizen of the State of Wisconsin.

        3.      At all times relevant to this action, Defendant Fresh Express, Inc., was a corporation

organized and existing under the laws of the state of Delaware with its headquarters located at
      Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 2 of 11 PageID #:2




4757 The Grove Drive, Suite 260, Windermere, Florida 34786. Therefore, Defendant Fresh

Express, Inc., is a citizen of the states of Delaware and Florida.


                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) because the matter in controversy exceeds $75,000.00, exclusive of costs, it is

between citizens of different states, and because the Defendants have certain minimum contacts

with the State of Illinois such that maintenance of the suit in this district does not offend

traditional notions of fair play and substantial justice.


        5.      Venue in the United States District Court for the Norther District of Illinois is

proper pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the events or omissions

giving rise to Plaintiff’s claims and causes action occurred in this judicial district, and because

the defendant is subject to personal jurisdiction in this judicial district at the time of the

commencement of the action.


                                                FACTS

The Outbreak

         6.     The Centers for Disease Control and Prevention (CDC) investigated a multistate

outbreak of Shiga toxin-producing E. coli O157:H7 infections in late 2019. A total of 167 people

infected with the outbreak strain of E. coli O157:H7 were reported from 27 states.

         7.     Illnesses started on dates ranging from September 20, 2019, to December 21,

2019. Ill people ranged in age from less than 1 to 89 years, with a median age of 27. Sixty-four

percent of ill people were female. Of 165 ill people with information available, 85 (52%)
      Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 3 of 11 PageID #:3




hospitalizations were reported, including 15 people who developed hemolytic uremic syndrome

(HUS), a type of kidney failure. No deaths were reported.

        8.       Epidemiologic, laboratory, and traceback evidence indicated that romaine lettuce

from the Salinas Valley growing region in California growing region was the likely source of

this outbreak.

        9.       The Maryland Department of Health identified the outbreak strain of E.

coli O157:H7 in an unopened package of Ready Pac Foods Bistro® Chicken Caesar Salad

collected from a sick person’s home in Maryland. The Wisconsin Department of Health

Services identified the outbreak strain of E. coli O157:H7 in an unopened bag of Fresh Express®

Leafy Green Romaine collected from an ill person’s home in Wisconsin. The Salinas Valley

growing region in California was the main source of the romaine lettuce in both products.

        10.      Additionally, states and the U.S. Food and Drug Administration traced the source

of some of the romaine lettuce eaten by ill people. Information gathered indicated that the

romaine lettuce of interest was harvested from the Salinas Valley growing region in California.

As of January 15, 2020, this outbreak appears to be over.

Prior Outbreaks Linked to Lettuce and Other Leafy Greens

        11.      E. coli O157:H7 outbreaks associated with lettuce and other leafy greens are by no

means a new phenomenon. Outlined below is a list of E. coli outbreaks involving contaminated

lettuce or leafy greens in the past decade:


                                                                     Confirmed
 Date             Vehicle                       Etiology                            States/Provinces
                                                                     Cases

                  Lettuce: Romaine or
 Sept. 2009                                     E. coli O157:H7      29             Multistate
                  Iceberg

 Sept. 2009       Lettuce                       E. coli O157:H7      10             Multistate
    Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 4 of 11 PageID #:4




                                                         Confirmed
Date         Vehicle                   Etiology                      States/Provinces
                                                         Cases

                                                                     5:MI, NY, OH,
April 2010   Romaine                   E. coli O145      33
                                                                     PA, TN

Oct. 2011    Romaine                   E. coli O157:H7   60          Multistate

                                                                     1:CA
April 2012   Romaine                   E. coli O157:H7   28
                                                                     Canada

June 2012    Romaine                   E. coli O157:H7   52          Multistate

Sept. 2012   Romaine                   E. coli O157:H7   9           1:PA

             Spinach and Spring Mix
Oct. 2012                              E. coli O157:H7   33          Multistate
             Blend

Apr. 2013    Leafy Greens              E. coli O157:H7   14          Multistate

Aug. 2013    Leafy Greens              E. coli O157:H7   15          1:PA

Oct. 2013    Ready-To-Eat Salads       E. coli O157:H7   33          Multistate

Apr. 2014    Romaine                   E. coli O126      4           1:MN

Apr. 2015    Leafy Greens              E. coli O145      7           3:MD, SC, VA

June 2016    Mesclun Mix               E. coli O157:H7   11          3:IL, MI, WI

                                                                     Multistate and
Nov. 2017    Leafy Greens              E. coli O157:H7   67
                                                                     Canada

                                                                     Multistate and
Mar. 2018    Romaine                   E. coli O157:H7   219
                                                                     Canada

                                                                     Multistate and
Nov. 2018    Romaine                   E. coli O157:H7   88
                                                                     Canada

Sept. 2019   Romaine                   E. coli O157:H7   23          Multistate
      Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 5 of 11 PageID #:5




                                                                       Confirmed
 Date             Vehicle                        Etiology                              States/Provinces
                                                                       Cases

                                                                                       Multistate and
 Nov. 2019        Romaine                        E. coli O157:H7       104
                                                                                       Canada


The E. coli O157:H7 bacteria

        12.     Escherichia coli are the name of a common family of bacteria, most members of

which do not cause human disease. E. coli O157:H7 is a specific member of this family that can

cause bloody diarrhea (hemorrhagic colitis) in humans. In the years since E. coli O157:H7 was

first identified as a cause of diarrhea, this bacterium has established a reputation as a significant

public health hazard.

        13.     E. coli O157:H7 lives in the intestines of cattle and other ruminants. E. coli

O157:H7 is also notable among pathogenic bacteria for its extremely low infectious dose—that is,

the number of bacteria necessary to induce infection in a person. While for most pathogenic

bacteria it takes literally millions of bacterial colonies to cause illness, it is now known that fewer

than 50 E. coli O157:H7 bacteria can cause illness in a child. The practical import is that even a

microscopic amount of exposure can trigger a devastating infection.

        14.     The most severe cases of the E. coli O157:H7 infection occur in young children and

in the elderly, presumably because the immune systems in those age populations are the most

vulnerable. After a susceptible individual ingests E. coli O157:H7, the bacteria attach to the inside

surface of the large intestine and initiates an inflammatory reaction of the intestine. What

ultimately results is the painful bloody diarrhea and abdominal cramps characteristic of the

intestinal illness.

        15.     The mean incubation period (time from ingestion to the onset of symptoms) of E.

coli O157:H7 is estimated to be two to four days (range, 1-21 days). Typically, a patient with an
      Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 6 of 11 PageID #:6




acute E. coli O157:H7 infection presents with abdominal cramps, bloody diarrhea, and vomiting.

The duration of diarrhea in children with E. coli O157:H7 infections are significantly longer than

that of adults.

        16.       E. coli O157:H7 can produce a wide spectrum of disease from mild, non-bloody

diarrhea, to severe bloody diarrhea accompanied by excruciating abdominal pain to life-

threatening complications. In most infected individuals, the intestinal illness lasts about a week

and resolves without any long-term effects. Antibiotics do not appear to aid in combating these

infections, and recent medical studies suggest that antibiotics are contraindicated for their risk of

provoking more serious complications. Apart from good supportive care, which should include

close attention to hydration and nutrition, there is no specific therapy.

        17.       About 10% of individuals with E. coli O157:H7 infections (mostly young children)

go on to develop hemolytic uremic syndrome (HUS), a severe, potentially life-threatening

complication. The essence of the syndrome is described by its three central features: destruction

of red blood cells, destruction of platelets (those blood cells responsible for clotting), and acute

renal failure due to the formation of micro-thrombi that occlude microscopic blood vessels that

make up the filtering units within the kidneys.

        18.       There is no known therapy to halt the progression of HUS. The active stage of the

disease usually lasts one to two weeks, during which a variety of complications are possible. HUS

is a frightening illness that even in the best American medical facilities has a mortality rate of

about 5%. The majority of HUS patients require transfusion of blood products and develop

complications common to the critically ill.

Charles Nunley’s E. coli O157:H7 infection
       Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 7 of 11 PageID #:7




        17.     Plaintiff purchased and consumed Fresh Express brand romaine lettuce from

Mariano’s Grocery Store, located at 625 S. Main St., Wheaton, IL 60187, multiple times in the

two weeks preceding his illness.

        18.     Plaintiff’s symptom onset occurred on or about November 11, 2019, and included

abdominal pain, nausea, and diarrhea, which soon turned bloody

        19.     Plaintiff’s condition continued to deteriorate, and he sought medical care at

Central DuPage Hospital on November 13 and again on November 15. Plaintiff remained

hospitalized until November 20, 2019.

        20.     A stool sample collected from Plaintiff at Central DuPage Hospital tested positive

for E. coli O157.

        21.     Plaintiff continues to recover from his E. coli infection.

        22.     As a result of his E. coli O157:H7 infection, Plaintiff suffered significant physical

injury, economic loss, medical bills, pain and suffering, loss of normal life, lost wages, and

emotional distress.

                                       CAUSES OF ACTION

                          COUNT I—STRICT PRODUCT LIABILITY

        23.     Plaintiff incorporates the preceding paragraphs of this Complaint, by this reference,

as if each and every of these paragraphs were set forth here in its entirety.

        24.     The Defendants manufactured, distributed, and sold the adulterated food that

injured Plaintiff and caused him to become infected with E. coli O157:H7.

        25.     Food and drink that is contaminated with E. coli O157:H7 is unsafe when put to the

use reasonably foreseeable considering the nature of the product. Namely, E. coli O157:H7-

contaminated food and drink is unfit for human consumption.
       Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 8 of 11 PageID #:8




        26.     The food that Plaintiff purchased from the Defendants was contaminated with E.

coli O157:H7. Plaintiff’s consumption of the contaminated food caused him to become infected

with E. coli O157:H7and to suffer injuries as a direct and proximate result.

        27.     The food that Plaintiff purchased and consumed was contaminated with E. coli

O157:H7 when it left the Defendants’ control.

        28.     The Defendants are strictly liable to Plaintiff for the harm proximately caused by

their manufacture and sale of an unsafe and defective food product.

        29.     As a direct and proximate result of the Defendants’ strict liability as set forth

herein, Plaintiff was caused to suffer serious injuries, has suffered bodily pain and mental

anguish, has suffered and will suffer in the future pain of body and mind, has incurred medical

and related expenses, and has suffered and will suffer in the future other damages.

                                   COUNT II—NEGLIGENCE

        30.     Plaintiff incorporates the preceding paragraphs of this Complaint, by this reference,

as if each and every of these paragraphs were set forth here in its entirety.

        31.     The Defendants designed, manufactured, distributed, and sold food products that

were adulterated with E. coli O157:H7 bacteria, a potentially deadly pathogen. These products, as

a result of adulteration, were unfit for human consumption, and were not reasonably safe as

designed, constructed, manufactured, and sold.

        32.     The Defendants owed a duty to all persons who were the eventual consumers of

their product, as well as all persons foreseeably at risk of secondary transmission of disease, to

manufacture and sell food that was safe to eat, was not adulterated with potentially harmful

pathogens like E. coli O157:H7, and that was not in violation of applicable food and safety

regulations.
       Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 9 of 11 PageID #:9




        33.     The Defendants owed a duty to all persons who were the eventual consumers of

their products, as well as all persons foreseeably at risk of secondary transmission of disease, to

maintain their premises in a sanitary and safe condition so that no one eating food produced at the

Defendants’ premises would be exposed to, or infected by, a potentially harmful pathogen like E.

coli O157:H7. The Defendants also owed a duty to all persons who were the eventual consumers

of their products to use wholesome ingredients, and to source those ingredients from entities who

use reasonable care in the growth, harvest and distribution of those products, in the production of

food for sale to the public.

        34.     The Defendants breached the duties it owed to persons who were the eventual

 consumers of their products, as well as all persons foreseeably at risk of secondary transmission

 of disease, by committing the following acts and omissions of negligence:

                a.      Failing to adequately maintain or monitor the sanitary conditions of their

        food, drink, water, premises, and employees;

                b.      Failing to properly operate the locations where they manufactured their food

        in a safe, clean, and sanitary manner;

                c.      Failing to prevent the transmission of E. coli O157:H7 from their food,

        drink, water, premises, or employees, to the ultimate consumers of their products, and those

        foreseeably at risk of secondary transmission of disease;

                d.      Failing to properly train their employees and agents on how to prevent the

        transmission of E. coli O157:H7 on their premises, or in their food, drink and water;

                e.      Failing to properly supervise their employees and agents to prevent the

        transmission of E. coli O157:H7 on their premises, or in their food, drink and water;

                f.      Manufacturing and selling adulterated food in violation of 410 ILCS
     Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 10 of 11 PageID #:10




        620/3.2;

                g.      Storing, offering, and delivering food in violation of 410 ILCS 620/3.1 and

        410 ILCS 620/3.4;

                h.      Failing to maintain their premises in a clean, sanitary, and healthful manner

        in violation of 410 ILCS 650/1 and 410 ILCS 650/2; and

                i.      Failing to properly and carefully select and monitor the entities from which

        they purchased and received raw materials used in the production of the products.

        35.     As a direct and proximate result of the Defendants’ negligent acts as set forth

herein, Plaintiff was caused to suffer serious injuries, has suffered bodily pain and mental

anguish, has suffered and will suffer in the future pain of body and mind, has incurred medical

and related expenses, and has suffered and will suffer in the future other damages.


                            COUNT III—BREACH OF WARRANTY

        36.     Plaintiff incorporates the preceding paragraphs of this Complaint, by this reference,

as if each and every of these paragraphs were set forth here in its entirety.

        37.     By offering food for sale to the general public, the Defendants expressly warranted

that such food was safe to eat, that it was not adulterated with a harmful pathogen, and that the

food had been safely prepared under sanitary conditions.

        38.     By offering food for sale to the general public, the Defendants also impliedly

warranted that such food was safe to eat, that it was not adulterated with a harmful pathogen, and

that the food had been safely prepared under sanitary conditions.

        39.     The Defendants breached their express and implied warranties with regard to the

food they manufactured and that was ultimately consumed by Plaintiff.

        40.     As a direct and proximate result of the Defendants’ breach of express and implied
    Case: 1:20-cv-02850 Document #: 1 Filed: 05/12/20 Page 11 of 11 PageID #:11




warranties as set forth herein, Plaintiff was caused to suffer serious injuries, has suffered bodily

pain and mental anguish, has suffered and will suffer in the future pain of body and mind, has

incurred medical and related expenses, and has suffered and will suffer in the future other damages.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:

       a. Judgment for Plaintiff against the Defendants for just compensation in a fair and

       reasonable amount for the damages above set forth; and

       b. Such additional and/or further relief, including interest, costs, and reasonable attorney

       fees, as this Court deems just and equitable.


                                        JURY DEMAND

       Plaintiff hereby demands a jury trial.

Dated: May 13, 2020

                                                   /s/Gary A. Newland
                                                   Gary A. Newland ARDC 6217146
                                                   Erin A. Adamski ARDC 6317891
                                                   NEWLAND & NEWLAND, LLP
                                                   121 S. Wilke Road, Ste. 301
                                                   Arlington Heights, IL 60005
                                                   Tel: (847) 797-8000
                                                   Fax: (847) 797-9090
                                                   gary@newlandlaw.com
                                                   erin@newlandlaw.com

                                                   and

                                                   William D. Marler
                                                   MARLER CLARK, LLP, PS
                                                   1301 Second Avenue, Suite 2800
                                                   Seattle, WA 98101
                                                   Tel: (206) 346-1888
                                                   Fax: (206) 346-1898
                                                   bmarler@marlerclark.com
                                                   jschell@marlerclark.com
                                                   (pro hac vice pending)
